DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a box made from a blank using two dimensional shapes and a cuboid, does not reasonably provide enablement for connectors having a shape of a cube or a sphere.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification is directed at a box formed by folding up a blank.  Sections of a blank, which are made from a sheet, are limited in what three dimensional shapes can be formed.  Claim 6 recites connectors formed as a cube or a sphere.  A .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US 4,535,929).
Regarding claim 1, Sherman teaches self-closing packaging box (Figs. 1-2), comprising: a box body, a first box cover (Fig. 10), and a second box cover (Fig. 9), wherein: the first box cover and the second box cover respectively cover two ends of the box body, the box body comprises a first side board 20, a second side board 60, a third side board 40, and a fourth side board 70, which are sequentially connected, the first box cover comprises a first board 120, a first inner lining board 160, a second inner lining board 140, and a third inner lining board 170, which are respectively connected to a first end of the first side board, a first end of the second side board, 
Regarding claim 7, Sherman teaches one or more unlocking holes are disposed on at least one of the first side board, the second side board, the third side board, or the fourth side board (Fig. 4), the number of the one or more unlocking holes is the same as at least one of the number of the one or more first connectors or the number of the one or more first insertion holes, and the one or more unlocking holes respectively correspond to the one or more first insertion holes.
Regarding claim 10, Sherman teaches the one or more first connectors 130 is a first connector, the first connector is disposed on a top edge of the first board 120, the one or more .

Claims 1, 4-5, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2016/0214758 A1).
Regarding claim 1, Yamamura teaches self-closing packaging box (Figs. 1-3), comprising: a box body, a first box cover (the top flaps), and a second box cover (the bottom flaps), wherein: the first box cover and the second box cover respectively cover two ends of the box body, the box body comprises a first side board 12, a second side board 13, a third side board 11, and a fourth side board 14, which are sequentially connected, the first box cover comprises a first board 22, a first inner lining board 23, a second inner lining board 21, and a third inner lining board 24, which are respectively connected to a first end of the first side board, a first end of the second side board, a first end of the third side board, and a first end of the fourth side board, the first board  22 is disposed with one or more first connectors 41, the one or more first connectors are configured to be changed between an unfolded position (Fig. 5) and a folded position (Fig. 6), at least one of the first inner lining board, the second inner lining board, or the third inner lining board comprises one or more first insertion holes 31 configured to be matched with the one or more first connectors when the one or more first connectors are in the folded position, and when a first end of the two ends of the box body is to be sealed: each of the first inner lining board, the second inner lining board, and the third inner lining board are 
Regarding claim 3, Yamamura teaches the one or more first connectors is a first connector 41, the first connector is disposed on a top edge of the first board (Fig. 3), the one or more first insertion holes 31 is a first insertion hole, the first insertion hole is disposed between the second inner lining board 23 and the third side board 11, a first of two first space-providing grooves (the space between minor flaps 23, 24 and major flap 21) is disposed between the first inner lining board and the second side board, a second of the two first space-providing grooves is disposed between the third inner lining board and the fourth side board, and when the two first space-providing grooves are disposed opposite to each other, the two first space-providing grooves each correspond to the first insertion hole (both align along fold line 26; Fig. 3).
Regarding claim 4, Yamamura teaches each of the one or more first connectors comprises a first connector body and a first folding portion fixedly connected to a side of the first connector body, each of the one or more first insertion holes 31 is L-shaped (Fig. 2) and has a long side section and a short side section, and when the one or more first connectors are in the folded position: the first connector body and the first folding portion define an L-shaped structure (Fig. 6), the long side section of a corresponding one of the one or more first insertion holes corresponds to the first connector body, and a short side section of a corresponding one of the one or more first insertion holes corresponds to the first folding portion.
Regarding claim 5, Yamamura teaches a width of the short side section of each of the one or more first insertion holes is shorter than a width of the first folding portion when the first folding portion is unfolded (Fig. 5).
Regarding claim 10, Yamamura teaches the one or more first connectors 41 is a first connector, the first connector is disposed on a top edge of the first board (Fig. 2), the one or more first insertion holes 31 is a first insertion hole, the first insertion hole is disposed on the second inner lining board 21, a sum of widths of the first inner lining board and the third inner lining board is shorter than a length of the third side board (Fig. 3), and a space is defined between the first inner lining board 23 and the third inner lining board (and around the inner lining boards) and corresponds to the first insertion hole.
Regarding claim 11, Yamamura teaches the first connector comprises a first connector body 41 and a first folding portion 45 connected to a side of the first connector body, the first insertion hole is linear-shaped, and when the first connector is in the folded position (Fig. 6), the first connector body and the first folding portion define a linear-shaped structure.
Regarding claim 12, Yamamura teaches the first connector body 41 is fixedly connected to the top edge of the first board 22, and the first folding portion is not connected to the first board to define a free end (Fig. 2).
Regarding claim 13, Yamamura teaches the first connector body is fixedly connected to the first board, and the first folding portion is not connected to the first board to define a free end (Fig. 1).
Regarding claim 14, Yamamura teaches self-closing packaging box (Fig. 2-3), comprising: a box body, a first box cover (formed by the top flaps), and a second box cover (formed by the 
Regarding claim 16, Yamamura teaches the first connector comprises a first connector body 41 and a first folding portion 45 fixedly connected to a side of the first connector body, the first insertion hole is L-shaped 31 and has a long side section and a short side section (Fig. 2), and when the first connector is in the folded position: the first connector body and the first 
Regarding claim 18, Yamamura teaches a width of the short side section of the first insertion hole is shorter than a width of the first folding portion when the first folding portion is unfolded (Figs. 5-6).
Regarding claim 20, Yamamura teaches the first connector body is fixedly connected to the first board, and the first folding portion is not connected to the first board to define a free end (Fig. 2).

Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 4,830,270).
Regarding claim 1, Holmes teaches self-closing packaging box (Figs. 1-5), comprising: a box body, a first box cover (the top flaps), and a second box cover (the bottom flaps), wherein: the first box cover and the second box cover respectively cover two ends of the box body, the box body comprises a first side board 18, a second side board 16, a third side board 14, and a fourth side board 12, which are sequentially connected, the first box cover comprises a first board 74, a first inner lining board 40, a second inner lining board 64, and a third inner lining board 32, which are respectively connected to a first end of the first side board, a first end of the second side board, a first end of the third side board, and a first end of the fourth side board, the first board  74 is disposed with one or more first connectors 82, the one or more first connectors are configured to be changed between an unfolded position (Fig. 10) and a folded 
Regarding claim 3, Holmes teaches the one or more first connectors 78 is a first connector, the first connector is disposed on a top edge of the first board 74, the one or more first insertion holes is a first insertion hole 65, the first insertion hole is disposed between the second inner lining board and the third side board (Fig. 3), a first of two first space-providing grooves (forming 61) is disposed between the first inner lining board and the second side board, a second of the two first space-providing grooves (forming the other 61; Fig. 3) is disposed between the third inner lining board and the fourth side board, and when the two first space-providing grooves are disposed opposite to each other, the two first space-providing grooves each correspond to the first insertion hole.
Regarding claim 6, Holmes teaches the one or more first connectors have a shape of a cube, a cuboid, a circle, a triangle, a trapezoid, or a combination of these shapes (connector body 82 has a rectangular shape; which formed on a black makes a cuboid; Fig. 1).
Regarding claim 9, Holmes teaches the second box cover comprises a second board 72, a sixth inner lining board 38, a seventh inner lining board 62, and an eighth inner lining board 30, which are respectively connected to a second end of the third side board, a second end of the fourth side board, a second end of the first side board, and a second end of the second side board, the second board is disposed with one or more second connectors 78, the one or more second connectors are configured to be changed between the unfolded position and the folded position, at least one of the sixth inner lining board, the seventh inner lining board, or the eighth inner lining board comprises one or more second insertion holes 67 configured to be matched with the one or more second connectors when the one or more second connectors are in the folded position, and when a second end of the two ends of the box body is to be sealed: each of the sixth inner lining board, the seventh inner lining board, and the eighth inner lining board are configured to cover the second end of the box body, the one or more second connectors are then configured to be changed to the folded position and inserted into the box body through the one or more second insertion holes so that the second board covers the second end of the box body, and the one or more second connectors are automatically unfolded to the unfolded position to be clamped to the one or more second insertion holes to perform the self-closing function (Figs. 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 4,535,929) as applied to claim 7 above, and further in view of Roccaforte (US 4,417,661). Sherman teaches the one or more unlocking holes are disposed with a connecting piece 22.  Sherman illustrates (Fig. 2) the one or more unlocking holes and the connecting piece are connected by a point-breaking structure, but Sherman does not explicitly describe it.  Roccaforte teaches an analogous container and teaches forming a forming tabs using perforated lines instead of cut lines (Fig. 1; col 3 lines 48-52).  It would have been obvious to one of ordinary skill in the art to form the box of Sherman so the connecting pieces are connected to the walls by a point-breaking structure with the motivation of stably holding the connecting piece flush with the wall until it is ready to be used.

Claims 1-2, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 4,017,019) in view of Yamamura (US 2016/0214758 A1).
Regarding claim 1, Booth teaches a self-closing packaging box (Fig. 6), comprising: a box body, a first box cover (the top closure flaps), and a second box cover (the bottom closure flaps), wherein: the first box cover and the second box cover respectively cover two ends of the box body, the box body comprises a first side board 14, a second side board 16, a third side 
Regarding claim 2, Booth teaches the one or more first connectors are two first connectors 60, 62, the two first connectors are respectively disposed on a left side and a right side of the first board (Fig. 1), the one or more first insertion holes are two first insertion holes 66, 70, a first of the two first insertion holes 70 is disposed between the first inner lining board 32 and the first side board 16, a second of the two first insertion holes 66 is disposed between the third inner lining board 30 and the fourth side board 12, two first space-providing grooves 50, 52 are respectively disposed on a left end and right end of the second inner lining board 42, and the two first space-providing grooves respectively correspond to the two first insertion holes (Fig. 6).
Regarding claim 15, Booth is modified to use the connectors of Yamamura, and Yamamura teaches each of the two first connectors comprises a first connector body 41 and a first folding portion 45 (Fig. 2) fixedly connected to a side of the first connector body, each of the two first insertion holes 31 is L-shaped and has a long side section and a short side section, and when the two first connectors are in the folded position (Fig. 6): the first connector body and the first folding portion define an L-shaped structure, the long side section of a corresponding one of the one or more first insertion holes corresponds to the first connector body (corresponds to both the connector body and the folding flap), and a short side section of a corresponding one of the one or more first insertion holes corresponds to the first folding portion (Fig. 2).
Regarding claim 17, Booth teaches a width of the short side section of each of the two first insertion holes is shorter than a width of the first folding portion when the first folding portion is unfolded (Figs. 5-6).
Regarding claim 19, Yamamura teaches the first connector body is fixedly connected to the first board, and the first folding portion is not connected to the first board to define a free end (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rella (US 4,163,492) teaches a locking package with perpendicular cut lines 28 for inserting a locking tab 31 (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734